Title: To James Madison from William Gamble, 15 April 1812
From: Gamble, William
To: Madison, James


Sir
Washington April 15. 1812
When an Individual takes the liberty of adressing himself to the Chief Majestrate of his Country, on any Public matter it becomes necessary, to State who he is, and what are his motives—which induces him to adopt this line of conduct.
I am Sir, an Old Revolutionary Offeicer, I served during to Whole War as Brigade Major to General Dickinson in the State of New Jersey—Where I received a wound in my breast the Ball of which, has never yet been Extracted.
For some years past, I have resided in the western parts of the State New York, near Fort Niagara. It struck me that the British fortification, named Fort George, commanded our Fort Niagara, which indused me to take a Survey of the same; when I found my Idea was correct, and that the heavy Artillery of Fort George, would plunge thro our Fort. Revolving this circumstance in my mind, and that the day, might arrive in case of a rupture with England, some serious consequences might accrue, from inattention to so important a point.
I was induced to survey a hight opposite to Fort George, which I believed, would command that Fortress and in taking a survey of the same I found that this would be the Case.
I have represented this Fort to the Secy of War, and I have laid before him Drawings of the Situation, and Fortifications, but I have been treated, by that Officer with such hauteur, and inattention, and my information was received in so contemptious a manner, that I am induced, to state the matter to you, for your consideration—believing that unless means are taken to fortify this post, that the Interests of the United States, in that Quarter will be materially affected. The British Garrison called Fort George, near the mouth of Niagara River, has an Elevation above our Fort—And mounting 32 pieces of heavy ordinance, renders our Fort Niagara untenable for any length of time.
The Elevation in the drawing marked D will appear obvious to Gentlemen Acquainted with the Geography of our Country, and I cherish a hope that Millitary Gentlemen will approve, the Idea I have Suggested.
The Battery I have proposed can be erected by the Troops of Fort Niagara, in a short time, and without incuring any expence to the United States.
Should any further explanation be required it will be a duty I owe my Country to give it; my very obscure situation at this time, may render my observations on Tacticks, abortive, but Sir be assured my motive is Public good—permit me to refer you to the Honorable the Secretary of the Navy, and to General Wilkinson as to their knowledge of me. With great consideration I am your obedient humble Svt.
William Gamble
